DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 1/28/22 have been received.  Claims 4, 5, 8, 9, 15, 21 and 24 have been amended. Claims 16-19 have been cancelled. Claim 25 has been withdrawn.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 5, 6, 8, 9, and 19-21 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Krieck et al., Inorganic Chemistry (2018), 57(21), 13937-13943 on claim(s) 15, 16, and 18 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Krieck et al., Inorganic Chemistry (2018), 57(21), 13937-13943 on claim 17 is/are withdrawn because the Applicant cancelled the claim.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Ricks on 2/23/22.
The application has been amended as follows: Please cancel claim 25.
Allowable Subject Matter
7.	The following is an examiner’s statement of reasons for allowance: The reasons for allowance for the invention in independent claim 1 are substantially the same as provided in the Office Action mailed  11/16/21 and apply herein.

9.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into independent claim 24, thus rending it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed  11/16/21 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724